Exhibit 10.39 Private and Confidential The Board of Directors Top Ships Inc. 1 Vas. Sofias & Meg. Alexandrou Str. aroussi For the attention of Mr. Vangelis G. Ikonomou July 1, 2010 Subject:Final offer letter for the provision of management services. Dear Sir(s) Further to our exchanges on the subject matter, this is our final offer letter outlining the management services that Central Mare Inc. (the "Company") is in a position to offer to Top Ships Inc. ("Top") and the relevant fees for these services. Below is our final fees and commissions for the services that we are able to provide you with. Type of Management: Accounting, Sale & Purchase, Provisions, Crew, Technical, Commercial, Insurance, Operations, Bunkering, Chartering. Duration of Contract: 5 Years. Notice of Termination: 12 Months. Management Fee: · EURO 650 per vessel, per day, for vessels on Time Charter, or Spot Charter. · EURO 250 per vessel, per day, for vessels on Bareboat Charter. · M/T IOANNIS P: EURO 500 per day for all management services except technical management. Full management fee for full management services after expiration of current T/C. Annual Increase: 3% per annum for all fees. To be reviewed after the 5th anniversary. Accounting Fee: EURO 250,000 per quarter. Fees for Financial Reporting Requirements under SEC and NASDAQ applicable Rules & Regulations: EURO 80,000 per quarter. Services for SOX Compliance: EURO 100 per vessel, per day. Commercial Operation & Freight Collection services: EURO 90 per vessel, per day. Managers' Superintendent's Fee: EURO 500 per day, plus actual expenses. Information System Fee: EURO 10,000 per vessel, per year. Commission on derivative agreements and new loan financing or loan refinancing: 0.2% Commission on all NEW hires / gross freight /demurrage/ ballast Bonus: 1.25% Commission on all EXISTING hires / gross freight /demurrage/ ballast Bonus for post fixture: 0.75% Sales and Purchase Commission: 1% of the sale or the purchase Price New Buildings Construction Supervisor's Fee: EURO 400,000 per new building vessel Insurance Services: 5% of the total insurance premiums per vessel In-house claims handling: EURO 150 per person per day of 8 hours for handling all claims other than insurance and salvage. Legal fees for claims and general Corporate services: At cost. 1. Manager shall be entitled to receive additional remuneration for any increase in administrative costs and expenses resulting from the introduction of a new, or a change in the interpretation of applicable laws and regulations, or concerning ship management services. 2. Owners to pay the deductible of any insurance claim relating to the vessels, or for any claim that is within such deductible range. 3. Owners to pay any tax, dues, or ransom in a case of piracy, or fines imposed on vessel or Manager, due to the operation of the vessel. 4. In the event of vessel new acquisition Manager to receive all management fees 3 months in advance prior delivery. 5. This offer is provided by the Company on the basis of Top's current fleet. Attached herewith is the (BIMCO) Standard Ship Management Agreement (Shipman 98) as amended, which shall be the basis of the individual management agreements to be entered into among each of Top's vessel-owning companies and the Company. Acknowledgment and Acceptance Please acknowledge your acceptance of the terms of our offer by signing the confirmation below and kindly return a copy of this letter and initialise a copy of the attached (BIMCO) Standard Ship Management Agreement (Shipman 98)as amended. After its acceptance, this offer letter shall be binding upon the parties hereof (Top and the Company) and shall not be terminated by reason of a change of control of either Top or the Company. Yours Faithfully Central Mare INC. Accepted : Top Ships Inc. Signature : /s/ Vangelis G. Ikonomou Name : Vangelis G. Ikonomou Title : Executive Vice-President Date : July 1, 2010 ANNEX "A" (DETAILS OF VESSEL OR VESSELS) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' Date of Agreement: 1st July 2010 Name of Vessel(s): M/……………. Particulars of Vessel(s): TYPE OF VESSEL HULL TYPE IMO NUMBER FLAG YEAR & PLACE BUILT CLASS SOCIETY CALL SIGN LOA, BREADTH, DEPTH SDWT - DRAFT NRT/GRT This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document ANNEX "B" (DETAILS OF CREW) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' Date of Agreement: 1st July 2010 Details of Crew: M/……………. Particulars of Vessel(s): Rank Number Nationality Master Chief Mate 2nd Mate 3rd Mate Chief Engineer 2nd Engineer 3rd Engineer Electrician Bosum AB Deck Cadet (OS) Fitter Pumpman Oiler Engine Cadet Cook - Steward Catering Boy CREW TOTAL This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document ANNEX "B" (DETAILS OF CREW) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' Date of Agreement: 1st July 2010 Managers Budget in USD for the first year with effect from the Commencement Date of this Agreement: Please see "Appendix 1" Central Mare Inc Budge Proposal 2010. This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document ANNEX "D" (ASSOCIATED VESSELS) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98' NOTE: PARTIES SHOULD BE AWARE THAT BY COMPLETING THIS ANNEX "D" THEY WILL BE SUBJECT TO THE PROVISIONS OF SUB-CLAUSE 18.1(i) OF THIS AGREEMENT. Date of Agreement: 1st July 2010 Details of Associated Vessels: M/T IOANNIS P M/V ASTRALE M/V AMALFI M/V PEPITO M/V CYCLADES M/V PAPILLON M/T MISS MARILENA M/T LICHTENSTEIN M/T IONIAN WAVE M/T TYRRHENIAN WAVE M/T BRITTO M/T HONGBO This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO. Any insertion or deletion to the form must be clearly visible. In the event of any modification made to the pre-printed text of this document which is not clearly visible, the test of the original BIMCO approved document shall apply. BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document ANNEX E (Management Fees) Management Fee: · EURO 650 per vessel, per day, for vessels on Time Charter, or Spot Charter. · EURO 250 per vessel, per day, for vessels on Bareboat Charter. · M/T IOANNIS P: EURO 500 per day for all management services except technical management. Full management fee for full management services after expiration of current T/C. Annual Increase: 3% per annum for all fees. To be reviewed after the 5th anniversary. Services for SOX Compliance: EURO 100 per day. Commercial Operation & Freight Collection services: EURO 90 per day. Managers' Superintendent's Fee: EURO 500 per day, plus actual expenses. Information System Fee: EURO 10,000 per year. Commission on derivative agreements and new loan financing or loan refinancing: 0.2% Commission on all NEW hires / gross freight /demurrage/ ballast Bonus: 1.25% Commission on all EXISTING hires / gross freight/demurrage/ ballast Bonus for post fixture: 0.75% Sales and Purchase Commission: 1% of the sale or the purchase Price Insurance Services: 5% of the total insurance premiums per vessel In-house claims handling: EURO 150 per person per day of 8 hours for handling all claims other than insurance and salvage. Legal fees for claims and general Corporate services: At cost. 1. Manager shall be entitled to receive additional remuneration for any increase in administrative costs and expenses resulting from the introduction of a new, or a change in the interpretation of applicable laws and regulations, or concerning ship management services. 2. Owners to pay the deductible of any insurance claim relating to the vessels, or for any claim that is within such deductible range. 3. Owners to pay any tax, dues, or ransom in a case of piracy, or fines imposed on vessel or Manager, due to the operation of the vessel. 4. The above management fees are agreed on the basis of the number of the associated vessels as per ANNEX D of this agreement.
